     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:18-cv-01507-BAM
     Juanita Elizabeth Hernandez,                      )
10                                                     )    STIPULATION AND
                    Plaintiff,                         )    ORDER FOR EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     NANCY A. BERRYHILL,                               )
13   Acting Commissioner of Social Security,           )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from June 28, 2019 to July 29, 2019, for Plaintiff to serve on defendant with OPENING BRIEF.
20   All other dates in the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
22   the requested extension is necessary due several merit briefs being due on the same week.
23   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
24   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
25   Court for any inconvenience this may cause.
26
                                            Respectfully submitted,
27
28   Dated: June 14, 2019                   PENA & BROMBERG, ATTORNEYS AT LAW



                                                   1
 1
                                       By: /s/ Jonathan Omar Pena
 2                                        JONATHAN OMAR PENA
                                          Attorneys for Plaintiff
 3
 4
 5   Dated: June 14, 2019                         MCGREGOR W. SCOTT
                                           United States Attorney
 6                                         DEBORAH LEE STACHEL
 7                                         Regional Chief Counsel, Region IX
                                           Social Security Administration
 8
 9                                     By: */s/ Daniel P. Talbert
10                                        Daniel P. Talbert
                                          Special Assistant United States Attorney
11                                        Attorneys for Defendant
                                          (*As authorized by email on 6/14/2019)
12
13
14                                            ORDER
15
16          Pursuant to the parties’ stipulation, and good cause appearing, the deadline for Plaintiff to
17   serve and file her Opening Brief is HEREBY EXTENDED to July 29, 2019. All other deadlines
18   in the Court’s Scheduling Order shall be extended accordingly.
19   IT IS SO ORDERED.

20      Dated:    June 17, 2019                               /s/ Barbara   A. McAuliffe             _
21                                                     UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28



                                                  2
